DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 10/14/2021 is acknowledged.  The traversal is on the ground(s) that the Examiner does not provide reasons for a search burden.  This is not found persuasive because as outlined in the restriction requirement mailed on 08/19/2021, Species 1-4 each contain mutually exclusive characteristics, and are not obvious variants of each other based on the current record.  There is an examination and search burden because as will be shown in the rejections below, a prior art applicable to one species would not likely be applicable to another species.  As one example, the prior art of record for the elected species 2 does not disclose of a fuel cell interior (i.e., species 3) or a waste heat recovery system (i.e., species 4).  Therein, other references and multiple different search queries would be required due to the mutually exclusive characteristics for the other species, which creates a search and examination burden.  
The restriction/election requirement is therefore deemed proper and is made FINAL.  Claims 1-6 and 10-23 are examined.  Claims 7-9 and 24-27 are withdrawn.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Claim Objections
Claims 16 and 22 are objected to because of the following informalities:
 Claim 16, line 11, change: “wherein a second ratio of said second land area…”
Claim 22, line 7, change: “configured as a second flinger,”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kapich (US 2003/0037546 A1) in view of Simon et al. (U.S. 7,997,802).
Regarding claim 1, Kapich discloses a rotating machine (Fig. 9) comprising: a shaft (53, [0026]) extending along an axis (axis shown in Fig. 9 extending through shaft 
Kapich does not provide a detailed configuration of the carbon face seals 54 in Fig. 9 and therein does not specifically disclose of a first mating ring disposed about said shaft and spaced from said first impeller wheel along said axis such that said first carbon ring is disposed between said first impeller wheel and said first mating ring, with said first mating ring having a first mating surface facing and configured to contact said first carbon surface; and a second mating ring disposed about said shaft and spaced from said second impeller wheel along said axis such that said second carbon ring is disposed between said second impeller wheel and said second mating ring, with said second mating ring having a second mating surface facing and configured to contact said second carbon surface.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kapich in view of Simon et al. by using the carbon face seal assembly configuration taught in Simon et al. in the location of the face seals of the rotating machine disclosed in Kapich because the seal arrangement provides improved axial support and sealing of a shaft with low part counts, rendering the design easy and inexpensive to manufacture and use (Col. 1, lines 55-62).  Therein, in combination, Kapich in view of Simon et al. discloses of a first seal assembly with the limitations of the arrangement taught in Simon et al., along with a second seal assembly with the similar arrangement taught in Simon et al.



Regarding claim 3, the combination of Kapich and Simon et al. further discloses wherein said first and second impeller wheels are removably coupled to said shaft (Kapich discloses nut 91 fastens compressor wheel 62 and other components of the shaft 53 into one solid rotating assembly, and therein discloses that the wheel is removably coupled to the shaft 53, [0039]; the turbine wheel 51 is coupled to shaft 53 ([0026]) and is further capable of being removed from the shaft (i.e., by cutting, breaking, grinding, and other machining processes); therein the impeller wheels are removably coupled to said shaft 53).
Regarding claim 5, the combination of Kapich and Simon et al. further discloses wherein said first impeller wheel is further defined as a compressor wheel configured to 

Regarding claim 10, the combination of Kapich and Simon et al. further discloses wherein said first carbon surface (Simon, seal face, 5) has a first carbon ring inner diameter (Simon, ID, Fig. 1’ below) and a first carbon ring outer diameter (OD, Fig. 1’) spaced from said first carbon ring inner diameter radially away from said axis (as shown in Fig. 1’), wherein said first mating surface has a first land portion (Simon, portions without grooves 7 such as portions 18 of seal face 6, as shown in Fig. 2) configured to contact said first carbon surface (5) between a first inner mating diameter radially aligned with said first carbon ring inner diameter (i.e. ID, Fig. 1’) with respect to said axis and a first outer mating diameter radially aligned with said first carbon ring outer diameter (i.e. OD, Fig. 1’; seal faces 5 and 6 mate between ID and OD) with respect to said axis, wherein said first land portion has a first land area between said first inner and first outer mating diameters (land area such as 18 and other regions of 6 that are free of grooves 7, as shown in Fig. 2), wherein said first mating surface (6) defines a first plurality of grooved portions (7) disposed about said axis (as shown in Fig. 1 and Fig. 2), wherein said first plurality of grooved portions have a first grooved area between said first inner and first outer mating diameters (grooves 7 are between ID and OD), and wherein a ratio of said first land area to said first grooved area is between 1.3 and 2.9 (surface groove area to total surface area of seal face 6 is between 0.4 to 0.6, Col. 5, 

    PNG
    media_image1.png
    594
    524
    media_image1.png
    Greyscale

Fig. 1’

Regarding claim 11, the combination of Kapich and Simon et al. further discloses wherein said first plurality of grooved portions (Simon, 7) are spiraled about said axis (as shown in Fig. 2).
Regarding claim 12, the combination of Kapich and Simon et al. further discloses wherein said first plurality of grooved portions (Simon, 7) has a first groove inner diameter (DRi as labeled in Fig. 1’, also shown in Fig. 2 as a radius, which is labeled as Ri), and wherein a ratio of said first carbon ring inner diameter to said first groove inner 
Regarding claim 13, the combination of Kapich and Simon et al. discloses all of the limitations as stated above in claim 12 except specifically wherein said ratio of said first carbon inner ring diameter to said first groove inner diameter is between 1.02 and 1.10.
As taught in Simon et al., said plurality of first grooved portions has a first groove inner diameter (DRi, shown in Fig. 2), and wherein a ratio of said first carbon ring inner diameter to said first groove inner diameter is greater than 1.0 (ID is greater than DRi as shown in Fig. 1’ and 2, and therein the ratio of ID to DRi is greater than 1.0).  
Simon et al. further teaches of ratio ranges of the surface grooved area to the total surface area of the seal face 6 that should be designed such that direct contact between seal faces 5 and 6 is avoided in both normal operation and during starting and stopping of the shaft 2 (Col. 5, lines 13-17) such that effective sealing is provided while minimizing friction from the two seal face surfaces (5, 6, Col. 3, lines 64-67).  At such ratio ranges and design parameters, an effective sealing gas cushion is formed between a gap between the seal faces of 5 and 6 (Col. 4, lines 10-25; Col. 5, lines 15-25).  Such effects are also determined by the radial dimensions of the seal face 6, such as the groove inner diameter (twice of radius Ri), the outer groove diameter (twice of radius Rd), and outer radius of the seal face (6, Ra, see Col. 5, lines 24-28).  Other determining variables include the inner ring diameter (ID) of the carbon ring (3) and the outer diameter (OD) of the carbon ring (3) since the seal face (5) pertaining to carbon ring (3) must interface with seal face (6) of the mating ring (4, see Col. 4, lines 10-20).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the ratio of the carbon ring inner diameter to the groove inner diameter (claim 5) as it is known that optimizing the inner diameter of the carbon ring, the outer diameter of the carbon ring, the inner grooved diameter and the outer groove diameter results in the optimization of the sealing capacity of seal ring (3) and mating ring (4) whilst minimizing friction from the two seal face surfaces (5, 6, respectively, Col. 3, lines 64-67).  Once the workable ranges of the two ratio ranges as recited in claims 5 and 7 are found with routine experimentation, it would have been obvious to one of ordinary skill in art to find the ranges recited in the claims.  Therein, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP § 2144.05).  

Regarding claim 14, the combination of Kapich and Simon et al. discloses wherein said first plurality of grooved portions (Simon, 7) have a first groove outer diameter (DRd, as shown in Fig. 2 and Fig. 1’), and wherein a ratio of said first carbon ring outer diameter to said first groove outer diameter is greater than 1.0 (OD is greater than DRd as shown in Fig. 1’, and therein the ratio of OD to DRd is greater than 1.0).


As taught in Simon et al., said plurality of grooved portions (7) has a groove outer diameter (DRd, as shown in Fig. 2 and Fig. 1’), and wherein a ratio of said carbon ring outer diameter to said groove outer diameter is greater than 1.0 (OD is greater than DRd as shown in Fig. 1’ and 2, and therein the ratio of OD to DRd is greater than 1.0).
Simon et al. teaches of ratio ranges of the surface grooved area to the total surface area of the seal face 6 that should be designed such that direct contact between seal faces 5 and 6 is avoided in both normal operation and during starting and stopping of the shaft 2 (Col. 5, lines 13-17) such that effective sealing is provided while minimizing friction from the two seal face surfaces (5, 6, Col. 3, lines 64-67).  At such ratio ranges and design parameters, an effective sealing gas cushion is formed between a gap between the seal faces of 5 and 6 (Col. 4, lines 10-25; Col. 5, lines 15-25).  Such effects are also determined by the radial dimensions of the seal face 6, such as the groove inner diameter (twice of radius Ri), the outer groove diameter (twice of radius Rd), and outer radius of the seal face (6, Ra, see Col. 5, lines 24-28).  Other determining variables include the inner ring diameter (ID) of the carbon ring (3) and the outer diameter (OD) of the carbon ring (3) since the seal face (5) pertaining to carbon ring (3) must interface with seal face (6) of the mating ring (4, see Col. 4, lines 10-20).  
Therein, the inner diameter of the carbon ring, the outer diameter of the carbon ring, the inner grooved diameter and the outer groove diameter are all result effective 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the ratio of the carbon ring outer diameter to the groove outer diameter as it is known that optimizing the inner diameter of the carbon ring, the outer diameter of the carbon ring, the inner grooved diameter and the outer groove diameter results in the optimization of the sealing capacity of seal ring (3) and mating ring (4) whilst minimizing friction from the two seal face surfaces (5, 6, respectively, Col. 3, lines 64-67).  Once the workable ranges of the two ratio ranges as recited in claims 5 and 7 are found with routine experimentation, it would have been obvious to one of ordinary skill in art to find the ranges recited in the claims.  Therein, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP § 2144.05).  

Regarding claim 16, the combination of Kapich and Simon et al. further discloses the limitations of claim 16.  Claim 16 recites the same limitations of claim 10, wherein the limitations are applicable to the second sealing assembly.  As discussed in the rejection for claim 1 above, the disclosure of a second face seal (54, proximate turbine wheel 51 in Kapich) and the teaching of a face seal configuration (as taught in Simon et al.) are applicable to the second sealing assembly (refer to the rejection of claim 10 above).  
Regarding claim 17, the combination of Kapich and Simon et al. further discloses wherein said first plurality of grooved portions (Simon, 7) are spiraled about said axis 

Regarding claim 18, the combination of Kapich and Simon et al. further discloses wherein said first plurality of grooved portions (Simon, 7) has a first groove inner diameter (DRi as labeled in Fig. 1’, also shown in Fig. 2 as a radius, which is labeled as Ri), and wherein a ratio of said first carbon ring inner diameter to said first groove inner diameter is greater than 1.0 (ID is greater than DRi as shown in Fig. 1’, and therein the ratio of ID to DRi is greater than 1.0) wherein said second plurality of grooved portions has a second groove inner diameter, and wherein a ratio of said second carbon ring inner diameter to said second groove inner diameter is greater than 1.0 (second plurality of grooved portions are similar to the first plurality of grooved portions, and therein the same rejection is applied to the second plurality of grooved portions).
Regarding claim 19, the combination of Kapich and Simon et al. discloses all of the limitations as stated above in claim 18 except specifically wherein said ratio of said first carbon inner ring diameter to said first groove inner diameter is between 1.02 and 1.10, and wherein said ratio of said second carbon ring inner diameter to said second groove inner diameter is between 1.02 and 1.10.
As taught in Simon et al., said plurality of first grooved portions has a first groove inner diameter (DRi, shown in Fig. 2), and wherein a ratio of said first carbon ring inner diameter to said first groove inner diameter is greater than 1.0 (ID is greater than DRi as shown in Fig. 1’ and 2, and therein the ratio of ID to DRi is greater than 1.0).  The same teaching is applicable to the second seal assembly. 

Therein, the inner diameter of the carbon ring, the outer diameter of the carbon ring, the inner grooved diameter and the outer groove diameter are all result effective variables effecting the ability of the seal faces (5, 6) to provide effective sealing whilst minimizing friction from the two seal face surfaces (5, 6, Col. 3, lines 64-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the ratio of the carbon ring inner diameter to the groove inner diameter (claim 5) as it is known that optimizing the inner diameter of the carbon ring, the outer diameter of the carbon ring, the inner grooved diameter and the outer groove diameter results in the optimization of the sealing capacity of seal ring (3) and mating ring (4) whilst minimizing friction from the two seal face surfaces (5, 6, respectively, Col. 

Regarding claim 20, the combination of Kapich and Simon et al. discloses wherein said first plurality of grooved portions (Simon, 7) have a first groove outer diameter (DRd, as shown in Fig. 2 and Fig. 1’), and wherein a ratio of said first carbon ring outer diameter to said first groove outer diameter is greater than 1.0 (OD is greater than DRd as shown in Fig. 1’, and therein the ratio of OD to DRd is greater than 1.0), wherein said second plurality of grooved portions has a second groove outer diameter, and wherein a ratio of said second carbon ring outer diameter to said second groove outer diameter is greater than 1.0 (same rejection is applied to the second seal assembly).

Regarding claim 21, the combination of Kapich and Simon et al. discloses all of the limitations as stated above in claim 20, except specifically wherein said ratio of said first carbon ring outer diameter to said first groove outer diameter is between 1.05 and 1.25 and wherein said ratio of said second carbon ring outer diameter to said second groove outer diameter is between 1.05 and 1.25.

Simon et al. teaches of ratio ranges of the surface grooved area to the total surface area of the seal face 6 that should be designed such that direct contact between seal faces 5 and 6 is avoided in both normal operation and during starting and stopping of the shaft 2 (Col. 5, lines 13-17) such that effective sealing is provided while minimizing friction from the two seal face surfaces (5, 6, Col. 3, lines 64-67).  At such ratio ranges and design parameters, an effective sealing gas cushion is formed between a gap between the seal faces of 5 and 6 (Col. 4, lines 10-25; Col. 5, lines 15-25).  Such effects are also determined by the radial dimensions of the seal face 6, such as the groove inner diameter (twice of radius Ri), the outer groove diameter (twice of radius Rd), and outer radius of the seal face (6, Ra, see Col. 5, lines 24-28).  Other determining variables include the inner ring diameter (ID) of the carbon ring (3) and the outer diameter (OD) of the carbon ring (3) since the seal face (5) pertaining to carbon ring (3) must interface with seal face (6) of the mating ring (4, see Col. 4, lines 10-20).  
Therein, the inner diameter of the carbon ring, the outer diameter of the carbon ring, the inner grooved diameter and the outer groove diameter are all result effective variables effecting the ability of the seal faces (5, 6) to provide effective sealing whilst minimizing friction from the two seal face surfaces (5, 6, Col. 3, lines 64-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the ratio of the carbon ring outer diameter to the groove outer 

Regarding claim 22, the combination of Kapich and Simon et al. further discloses wherein said first mating ring (4) comprises a first cylindrical sleeve (13) coupled to and rotatable with said shaft (Col. 4, lines 54-60), and a first flange (f, Fig. 1’) extending radially from said first cylindrical sleeve (13) such that said first mating ring (4) is configured as a flinger (since all structural limitations of the claim are met, the mating ring therein is configured as a flinger), with said first cylindrical sleeve (13) extending from said first flange (“f”) toward said first impeller (as shown in Fig. 1’), and a second flange extending radially from said second cylindrical sleeve such that said second mating ring is configured as a flinger, with said second cylindrical sleeve extending from said second flange toward said second impeller wheel (same rejection discussed above applies to second seal assembly).

.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kapich (US 2003/0037546 A1) in view of Simon et al. (U.S. 7,997,802) as applied in claim 1 above, and further in view of Schmid et al. (US 2015/0125306 A1).
Regarding claim 4, the combination of Kapich and Simon et al. discloses all of the limitations of claim 1 as stated above, but does not specifically disclose wherein said first and second impeller wheels are comprised of aluminum or titanium.
Schmid et al. teaches of a turbocharger, which is within the same field of endeavor as the claimed invention.  Specifically, Schmid et al. teaches that the turbine wheel and the compressor wheel can be produced from titanium aluminide ([0018]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kapich and .

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stanko et al. (US 2015/0023785 A1) in view of Simon et al. (U.S. 7,997,802).
Regarding claim 1, Stanko et al. discloses a rotating machine (Fig. 1) comprising: a shaft (16) extending along an axis (axis shown in Fig. 1 extending through shaft 16) between a first end (first end is proximate compressor wheel 2) and a second end spaced from said first end along said axis (second end is proximate compressor wheel 3); a first impeller wheel (2) coupled to said first end of said shaft (as shown in Fig. 1); a second impeller wheel (3) coupled to said second end of said shaft (Fig. 1); a first seal assembly comprising, a first carbon ring disposed about said shaft and spaced from said first impeller wheel (2) along said axis (rotating labyrinth seal elements 132/134 shown in Fig. 2 can be replaced by carbon ring seal, [0030], lines 1-13), with said first carbon ring having a first carbon surface (i.e., a surface of the carbon ring seal), and a second seal assembly comprising, a second carbon ring disposed about said shaft and spaced from said second impeller wheel along said axis (carbon ring seal disposed about shaft 16 and spaced from compressor wheel 3, same coupling arrangement is applied on both sides of the rotating machine, [0024], lines 1-5), with said second carbon ring having a second carbon surface (i.e., a surface of the second carbon ring seal). 

Simon et al. teaches of a turbocharger for an internal combustion engine (Col. 1, lines 16-23), which is within the same field of endeavor as the claimed invention.  Specifically, Simon et al. teaches of a turbocharger carbon face seal assembly configuration wherein a carbon ring 3 (Col. 4, lines 65-67) is disposed about a shaft (2) and spaced from an impeller wheel (15) along an axis (imaginary axis through shaft as shown in Fig. 1), with said carbon ring having a carbon surface (seal face, 5) and a mating ring (4) disposed about said shaft (2) and spaced from said impeller wheel (15) along said axis such that said carbon ring is disposed between said impeller wheel and said mating ring (3 is disposed between 15 and 4, as shown in Fig. 1), with said mating ring having a mating surface (seal face, 6) facing and configured to contact said carbon surface (5) of said carbon ring (3, as shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stanko et al. in view of Simon et al. by 
Regarding claim 6, the combination of Stanko et al. and Simon et al. further discloses of an electric machine (4), with said electric machine comprising a rotor (46) rotatably coupled to said shaft (16), and a stator (48) disposed about said rotor (46, as shown in Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Adeff (U.S. 5,890,881) teaches of turbocharger with a carbon face seal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        11/10/2021